Per Curiam.
The respondent was charged with the commission of two violations of the police rules. One was his absence from roll call without leave, and the other was for being unable to perform his duties as patrolman on account of a vile disease. To both of these he pleaded guilty, and there was evidence which tended to establish the facts as to each charge. Whether the reason for his absence, or the nature of the malady which incapacitated him physically, were such as to excuse him from severe punishment was a matter for the determination of the police commissioners. They found him guilty, after a trial upon the charges, and dismissed him from the police force. The evidence establishing the offense being undisputed, no case was made for an interference by the appellate court with the conclusions of the commissioners.
It was error, therefore, to reverse their determination,' and the order of the general term should be reversed and the judgment of the police commissioners affirmed.
All concur, except Andrews and O’Brien, JJ., absent.